Exhibit 10.1
INCENTIVE STOCK OPTION AWARD AGREEMENT PURSUANT TO
THE CAMCO FINANCIAL CORPORATION
2010 EQUITY PLAN
THIS AGREEMENT is made to be effective as of the Grant Date set forth below by
and between Camco Financial Corporation (the “Company”) and the Participant set
forth below, pursuant to the Camco Financial Corporation 2010 Equity Plan (the
“Plan”).
In consideration of the mutual promises and agreements contained herein, the
parties hereto make the following agreement, intending to be legally bound
thereby:
1. Grant of Option. The following terms used in this Agreement shall have the
meanings set forth below:

  (A)  
The “Participant” is                     .
    (B)  
The “Grant Date” is                     .
    (C)  
The “Covered Shares” are                      Shares of the Company.
    (D)  
The “Exercise Price Per Share” is $      .
    (E)  
The “Expiration Date” is                     , subject to earlier termination as
set forth in Section 2(C) of this Agreement.

Other terms used in this Agreement are defined elsewhere in this Agreement or
have the meaning ascribed to them under the Plan.
2. Terms and Conditions of the Option.
(A) Option Grant. The Company hereby grants to the Participant an Incentive
Stock Option to purchase the Covered Shares at the Exercise Price and subject to
the terms and conditions set forth in this Agreement and in the Plan.

 

 



--------------------------------------------------------------------------------



 



(B) Exercise of the Option. The Option is exercisable in accordance with the
following schedule:

      Date   Number of Exercisable   Shares
 
   

The vesting of the Option may be accelerated in accordance with Article XI of
the Plan.
The Option may be exercised by giving written notice of exercise to the Company
addressed to the President or the Chief Financial Officer of the Company stating
the number of Covered Shares as to which the Option is being exercised. Such
notice shall be accompanied by payment in full of the Exercise Price Per Share
for the number of Covered Shares as to which the Option is being exercised
(i) in cash or its equivalent, (ii) by delivering to the Company Shares already
owned by the Participant for at least six months and which have an aggregate
Fair Market Value equal to the Exercise Price Per Share for the number of
Covered Shares as to which the Option is being exercised, (iii) by a cashless
exercise, or (iv) by another method approved by the Committee.
The Option may be exercised to purchase a number of whole Shares which is less
than the Covered Shares at any time and from time to time.
The Option may not be exercised unless the Covered Shares are first registered
pursuant to any applicable federal or state laws or regulations or, in the
opinion of counsel to the Company, are exempt from such registration. Nothing
contained in the Plan or in this Agreement shall be construed to require the
Company to take any action whatsoever to make exercisable any Option or to make
transferable any Shares issued upon the exercise of any Option.
(C) Termination of Option. The Option shall expire on the Expiration Date,
unless the Participant’s employment terminates prior to the Expiration Date, in
which event, the Option shall Expire as follows:
(1) Upon termination of the Participant’s employment for Cause (as defined in
the Plan), the Option shall expire on the date of such termination;
(2) Upon the death of the Participant, the Option shall expire one year from the
date of the Participant’s death;
(3) In the event of Disability (as defined in the Plan), the Option shall expire
one year from the date of termination of employment due to Disability;
(4) Upon Retirement (hereinafter defined), the Option shall expire one year
after the Participant’s Retirement date;
(5) In the event of Voluntary Termination (hereinafter defined), the Option
shall expire six months after the Participant’s termination date; or
(6) In the event of Involuntary Termination (hereinafter defined), the Option
shall expire six months after the Participant’s termination date.

 

 



--------------------------------------------------------------------------------



 



The Committee’s determination whether a Participant’s employment has terminated,
the reason therefor and the effective date thereof, shall be final and
conclusive on all persons affected thereby.
For purposes of this Agreement, the following definitions shall apply.
“Retirement” shall mean shall mean any Voluntary Termination by a Participant at
or after age 65 after completing at least ten years of service (or five years of
service for Board members) on or prior to the date of termination. “Involuntary
Termination” shall mean the Participant’s employment with the Company is
terminated for reasons other than Voluntary Termination, Retirement, death,
Disability, Change in Control or Cause. “Voluntary Termination” shall mean a
Participant terminates employment voluntarily.
(D) Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. In the discretion of the
Committee, such withholding obligations may be satisfied as set forth in the
Plan.
3. Non-Assignability of the Option. The Option shall not be assignable or
transferable by the Participant except by will or the laws of descent and
distribution, and the terms and conditions of the Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Participant.
4. Incentive Stock Option Qualification. The Option is intended to be an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Participant acknowledges that in order for the
Option to qualify as an Incentive Stock Option, the following additional
conditions must be satisfied:
(A) The Participant must remain employed by the Company (or a subsidiary of the
Company) at least until three months before the Option is exercised (or one year
in the case of a Participant who dies or is disabled within the meaning of
Section 22(e)(3) of the Code);
(B) The Participant may not dispose of the shares acquired upon the exercise of
the Option (i) within two years of the date of the grant of the Option, and
(ii) within one year after the date of the exercise of the Option; and
(C) The aggregate fair market value (determined as of the date of the grant of
the option) of the shares with respect to which Incentive Stock Options are
exercisable by the Participant under all plans of the Company or a subsidiary
for the first time in any calendar year shall not exceed $100,000, or such other
limit as may be required by the Code. If such limit is exceeded, the options
will not be deemed to be an Incentive Stock Option under the Code to the extent
the aggregate fair market value exceeds $100,000, beginning with the option most
recently granted to the Participant.

 

 



--------------------------------------------------------------------------------



 



5. Governing Law. The rights and obligations of the Participant and the Company
under this Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio in all respects, including, without limitation,
matters relating to the validity, construction, interpretation, administration,
effect, enforcement, and remedies provisions of the Plan and its rules and
regulations, except to the extent preempted by applicable federal law. The
Participant and the Company agree to submit to the jurisdiction of the state and
federal courts of the State of Ohio with respect to matters relating to the Plan
and this Agreement and agree not to raise or assert the defense that such forum
is not convenient.
6. Rights and Remedies Cumulative. All rights and remedies of the Company and of
the Participant enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
7. Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.
8. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of such provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect. It is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
9. Plan as Controlling. All terms and conditions of the Plan applicable to
options granted thereunder which are not set forth in this Agreement shall be
deemed incorporated herein by reference. In the event that any provision in this
Agreement conflicts with any term in the Plan, the term in the Plan shall be
deemed controlling. Capitalized terms not defined in this Agreement shall have
the meaning ascribed to them in the Plan.
10. No Right to Continued Employment. This Plan does not constitute a contract
of employment. Nothing in the Plan or in this Agreement confers upon the
Participant the right to continue in the employ of the Company or interferes
with or restricts in any way the right of the Company to discharge the
Participant at any time (subject to any contract rights of such Participant).
11. Stockholders’ Rights. The Participant shall have none of the rights or
privileges of a stockholder of the Company, including but not limited to the
right to receive dividends on the Covered Shares, except with respect to Shares
as to which a stock certificate has been duly issued to the Participant.
12. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Participant with respect to the subject matter of this
Agreement, and this Agreement supersedes all prior and contemporaneous
agreements between the parties hereto in connection with the subject matter of
this Agreement. No change, termination or attempted waiver of any of the
provisions of this Agreement shall be binding upon any party hereto unless
contained in a writing signed by the party to be charged.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of                                         .

                  COMPANY:    
 
                Camco Financial Corporation    
 
           
 
  By:        
 
     
 
Its:    
 
                PARTICIPANT:    
 
                     

 

 